Citation Nr: 1800549	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-08 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in October 2016.  

In an April 2015 rating decision, service connection was granted for type II diabetes mellitus.  In a September 2015 rating decision, service connection was granted for peripheral neuropathy of the right and left lower extremity.  In an April 2017 rating decision, service connection was granted for diabetic neuropathy of the right and left upper extremity.  The decisions represent a full grant of the benefits sought with respect to those service connection issues.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for tinnitus.  In his March 2014 substantive appeal, he stated that was constantly exposed to loud noise in association with his duties, to include from diesel engines and explosives.  

Service records reflect his military occupational specialty (MOS) was Machine Construction Operator, and the June 2012 rating decision reflects that service connection was granted for bilateral hearing loss based on an April 2012 VA examination report noting that the Veteran's hearing loss was more than likely related to significant noise exposure as a heavy equipment operator during service in Vietnam.  

Although the April 2012 VA examination report indicates that the Veteran denied current tinnitus, at the October 2016 Board hearing, the Veteran stated that the report was inaccurate and/or that he did not understand the examiner's question at that time.  He added that he has had ringing in his ears ever since separation from service, including at the time of the April 2012 VA examination.  In view of the Veteran's assertions and the evidence, to include VA treatment records in December 2014 and January 2017 reflecting possible current tinnitus, a new VA examination is warranted.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since April 2017.  

2.  After completion of the above, schedule the Veteran for a VA audiological examination.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner should first determine whether the Veteran meets the criteria for a diagnosis of tinnitus.

The examiner is then to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified tinnitus had its onset during, or is otherwise related to, the Veteran's active service, to include noise exposure as a heavy equipment operator.  

In rendering the opinion, the examiner should consider and address VA treatment records in December 2014 and January 2017 noting tinnitus, as well as the Veteran's lay statements with respect to onset and continuity of symptomatology.  

A rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

